Citation Nr: 0605361	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to July 1974.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially maintains that he has PTSD stemming 
from his traumatic military service in Thailand during the 
Vietnam War. Treatment records from the VA medical facility 
in Rock Hill, South Carolina, show that the veteran has 
received treatment for a psychiatric disorder diagnosed as 
PTSD. The veteran's stressors, however, have not been 
verified. His personnel records indicate he was stationed 
with the 56th Security Police Squadron, Nakkon Phanon, RTAFB, 
Thailand while overseas. 

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all records of treatment 
received by the veteran for a 
psychiatric disorder at the VA medical 
facility in Rock Hill, South Carolina 
since July 2005 should be obtained.

2.  The RO should contact the veteran and 
afford him the opportunity to provide 
additional information about the 
stressful events he claims caused his 
PTSD, including the dates, unit of 
assignment at the time of the claimed 
stressor, and the names of any service 
members who were also involved in the 
claimed events.  The RO should forward 
this information, as well as any 
additional documents deemed necessary, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197 so that it can provide any 
information that might corroborate the 
stressors claimed by the veteran. 

JSRRC also should report whether the 56th 
Security Police Squadron was engaged in 
hostile action against enemy forces 
during the time the veteran was assigned 
to that unit. If referral to JSRRC or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD.  All attempts to obtain the 
records should be documented in the 
claims file.

3.  Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor occurred.  The RO should 
specifically identify the stressor(s) 
corroborated by the record.  

4.  Only if the RO determines that 
there is credible supporting evidence 
that an in-service stressor occurred, 
the veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of any current 
chronic psychiatric disorder. The 
veteran's claims folder must be 
provided to the examiner for review.  
The veteran's history and complaints 
should be noted, all indicated studies 
should be performed, and all clinical 
findings reported in detail.  

	The examiner should report a multi-axial 
diagnosis 	identifying all current psychiatric 
disorders, and 	offer an opinion as to the 
likelihood that any chronic 	psychiatric 
condition had its onset in or is otherwise 
	related to his period of military 
service. Should 	PTSD be diagnosed, the 
stressor supporting 	such 	diagnosis should 
be identified. All conclusions 	expressed 
must be accompanied by a complete 	rationale.

	5.  Thereafter, the RO should review the 
claims file to 	ensure that all of the 
foregoing requested development 	has been 
completed.  In particular, the RO should 
	review the requested examination reports 
and required 	opinions to ensure that they 
are responsive to and in 	complete compliance 
with the directives of this remand, 	and if 
they are not, the RO should implement 
corrective 	procedures.  See Stegall v. 
West, 11 Vet. App. 268 	(1998).

	6.  After undertaking any development 
deemed essential 	in addition to that 
specified above, the RO should again 	review 
the veteran's claim.  If the benefit sought on 
	appeal is not granted, the veteran and 
his representative 	should be issued a 
supplemental statement of the case, 	and be 
afforded a reasonable period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


